


April 5, 2012




James Richardson
620 Filbert Ct.
Walnut Creek, CA 94598


Dear Jim:


This letter (sometimes referred to herein as the “Agreement”) sets forth the
terms and conditions of your separation from Amyris, Inc. (“Amyris” or the
“Company”). Your last day of employment at Amyris will be March 30, 2012 (the
“Separation Date”), and you will be paid on that date all wages, including any
accrued but unused vacation, subject to standard payroll deductions and
withholdings.


The last day of vesting of your Amyris stock options will be the Separation
Date, after which you have 3 months in which to exercise any portion of your
stock options vested through that date. All unvested portions of the Amyris
stock options issued to you will be canceled effective as of the Separation
Date.


Your health benefits through Amyris, including comprehensive medical, dental and
vision insurance coverage will cease effective March 31, 2012. Subsequent to
this date, you may have the ability to extend your medical, dental and vision
coverage under the federal COBRA law, or if applicable, state insurance laws, at
your own expense (except to the extent otherwise provided below). Information
regarding your COBRA rights will be provided to you under separate cover. Your
entitlement to Company benefits will cease effective as of the Separation Date,
including (but not limited to): long term disability, life, and AD&D, as well as
vacation accruals, and the opportunity for program participation in the Amyris
401K plan. Subsequent to the Separation Date, you may have the ability to extend
your medical flexible spending benefit under COBRA at your own expense.


Each of the above matters will occur whether or not you sign this Agreement
below. However, you will only receive the benefits described in the bullet
points below if you agree to and comply with all of the terms of this Agreement,
including those that follow.
 
In exchange for your agreement to the following terms, including the release of
claims set forth herein, and your compliance with the terms of this Agreement,
as provided in your Offer Letter dated December 21, 2010 (your “Offer Letter”),
Amyris will provide you with additional assistance for your transition from
Amyris, as outlined below:


•
Provided you have signed and delivered to Amyris this Agreement, including the
release of claims set forth herein, by no later than the deadline for returning
this Agreement set forth in the final paragraph of this Agreement, Amyris will
pay you a lump sum equal to the number of months of your current base salary to
which you would be eligible to be paid for the remainder of 2012 under the
severance provision of your Offer Letter (i.e., April 1, 2012 through


1

--------------------------------------------------------------------------------




December 31, 2012). This amount, less all required taxes and withholding, will
be paid with the next payroll cycle following the expiration of the 7-day
revocation period described herein below.


•
If you have not commenced another Engagement (as defined below) by January 1,
2013, provided you have not breached the terms of this Agreement and your
release of claims herein continues to be in effect, Amyris will pay you a lump
sum equal to your remaining base salary that would be paid in 2013 under the
severance provision of your Offer Letter (i.e., January 1, 2013 through March
31, 2013). This amount, less all required taxes and withholding, will be paid
with the next payroll cycle following your written certification to Amyris that
you have not yet commenced another Engagement by January 1, 2013, which
certification must be delivered by you to Amyris by no later than January 10,
2013. An "Engagement" means employment with another employer or participation in
any consulting or advisory arrangement or any other arrangement that involves
any form of remuneration, including remuneration for services performed by you
as an officer, director, employee, representative or agent of, or in any other
capacity for, any other person or entity.



•
If you timely elect to continue your health insurance coverage under COBRA
following your Separation Date, then Amyris will pay your monthly premium under
COBRA until the earlier of (i) 12 months following the Separation Date, or (ii)
the date upon which you commence employment with another entity other than
Amyris or participate in any other Engagement.





As provided in your Offer Letter, you will notify Amyris in writing within 5
days of your receipt of an offer of employment with any entity other than Amyris
or for any other type of Engagement, and will accordingly identify the date upon
which you will commence such employment or Engagement in such writing; the
salary and benefits continuation benefits provided above are intended to be
provided to you as you actively seek future employment or another Engagement,
and therefore, as noted, will cease once you have secured such employment or
Engagement.


You acknowledge and agree that the foregoing benefits will constitute
satisfaction in full by Amyris of all benefits to which you may be entitled in
connection with the termination of your employment under your Offer Letter, and
that such benefits are payable only upon your satisfaction of all conditions
herein.


In consideration for Amyris providing you with the benefits described in the
preceding paragraph, you hereby generally and completely release Amyris and its
affiliates, divisions, subsidiaries, parents, predecessors, successors and its
and their present and former shareholders, Board members, officers, managers,
employees, insurers, attorneys, representatives, agents and assigns
(collectively, the “Released Parties”) from any and all complaints, claims,
charges, causes of action, liabilities and obligations of any kind, both known
and unknown, which you may now have or have ever had against any of the Released
Parties, that arise out of or are in any way related to events, acts, conduct or
omissions occurring at any time prior to your signing this Agreement
(collectively, the “Released Claims”).


The Released Claims include, but are not limited to: (1) all claims arising out
of or in any way related to your employment with the Company or the termination
of that employment; (2) all claims related to your compensation or benefits from
the Company, including salary, bonuses, commissions, vacation, expense
reimbursements, severance pay, fringe benefits, stock, stock

2

--------------------------------------------------------------------------------




options or any other ownership interest in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys' fees, and other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Equal Pay Act (as amended), the federal Americans with Disabilities Act (as
amended), the federal Family and Medical Leave Act of 1993 (as amended), the
federal Age Discrimination in Employment Act of 1967 (as amended), the Older
Workers Benefit Protection Act of 1990, the federal Employee Retirement Income
Security Act of 1974 (as amended), the California Fair Employment and Housing
Act (as amended), and the California Family Rights Act (as amended). However,
nothing in this letter is intended to (1) release or shall have the effect of
releasing any claim that cannot be released by private agreement, or (2) prevent
or have the effect of preventing you from filing a charge with or participating
in an investigation conducted by the Equal Employment Opportunity Commission
(“EEOC”) or equivalent state agency, or the National Labor Relations Board.
However, to the extent permitted by law, you hereby waive your right to monetary
or other recovery should any claim be pursued with the EEOC, state agency, or
any other federal, state or local administrative agency on your behalf arising
out of or related to your employment or separation from employment with the
Company.


You understand that this Agreement includes a release of all known and unknown
claims. In granting the release herein in favor of the Released Parties, which
includes claims that may be unknown to you at present, you acknowledge that you
have read and understand California Civil Code Section 1542, which provides as
follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to your release granted herein, including but not limited to the
release of unknown and unsuspected claims granted in this Agreement.


You agree that neither you nor anyone acting at your urging or in concert with
you will make any written or oral statement about any of the Released Parties or
Amyris products or programs which you know or reasonably should know to be
untrue. You further agree that neither you nor anyone acting at your urging or
in concert with you will make any disparaging written or oral statement about
the Released Parties or any disparaging or negative written or oral statement
about Amyris products or programs. Nothing in this paragraph shall prevent you,
or anyone, from providing truthful information, if required by law or legal
process.
 
You agree to keep confidential all information relating to the terms of this
Agreement, although you may disclose its terms to your attorney, financial
advisor and spouse or domestic partner. However, before you disclose any such
information to your spouse or domestic partner, you agree

3

--------------------------------------------------------------------------------




to obtain such person's promise to maintain the information in confidence and
you agree to assume responsibility for any disclosures that person may make.


You expressly acknowledge that you continue and will continue after the
Separation Date to be bound by the terms of the Proprietary Information and
Inventions Agreement (“PIIA”) and the Mutual Agreement to Binding Arbitration
(the “Arbitration Agreement”) dated January 28, 2011, which you entered into
with Amyris in connection with the commencement of your employment, copies of
which are enclosed with this letter Agreement.


You agree that you will immediately return to the Company all Company documents
(and all copies thereof) and other Company property in your possession or
control, including, but not limited to: Company files, notes, memoranda,
correspondence, agreements, draft documents, notebooks, logs, drawings, records,
plans, proposals, reports, forecasts, financial information, sales and marketing
information, research and development information, personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
mobile phones, smartphones, PDAs, flash drives, external hard drives and discs),
credit cards, entry cards, identification badges and keys, and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part). You agree that
you will make a diligent search to locate any such documents, property and
information on or before the Separation Date. In addition, if you have used any
non-Company computer, server, or e-mail system to receive, store, review,
prepare or transmit any Company confidential or proprietary data, materials or
information, you agree to provide the Company with a computer-useable copy of
such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems. You further agree to
provide the Company access to such systems as requested to verify that the
necessary copying and/or deletion is completed. Your compliance with the terms
of this paragraph is a condition precedent to your eligibility to receive the
transition benefits described above.


You represent that you have no lawsuits, claims or actions pending in your name,
or on behalf of yourself or any other person or entity, against any of the
Released Parties. You agree that you will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any actual or potential
claim or cause of action of any kind against the Released Parties and you will
not induce or encourage any person or entity to do so, unless compelled or
authorized to do so by law.


You acknowledge and represent that you have not suffered any discrimination or
harassment by any of the Released Parties on account of race, gender, age,
national origin, religion, marital or registered domestic partner status, sexual
orientation, disability, veteran status, medical condition, genetic information
or any other characteristic protected by law. You acknowledge and represent that
you have not been denied any leave, benefits or rights to which you may have
been entitled under any federal or state law, and that you have not suffered any
job-related wrongs or injuries for which you have not already filed a claim. You
further acknowledge that, except as expressly provided in this Agreement, you
are not entitled to and will not receive, in connection with your employment
relationship with the Company, any additional compensation, separation pay or
benefits after the Separation Date, with the sole exception of any benefit your
right to which has vested under the express terms of a Company benefit plan
document. You represent and warrant

4

--------------------------------------------------------------------------------




that all of the factual representations made herein, all of which induce the
Company to enter into this Agreement, are true in all material respects.


In accordance with the Older Workers Benefit Protection Act of 1990, you
acknowledge the following:


•
You have carefully reviewed and fully understand all of the terms of this
Agreement.

•
This Agreement does not waive or release rights under the Age Discrimination in
Employment Act that may arise after the date you sign this Agreement.

•
This Agreement provides for consideration in addition to anything of value to
which you are already entitled.

•
You have been advised to consult an attorney before signing this Agreement and
have had the opportunity to do so.

•
You have received as an enclosure to this Agreement a document entitled
“Disclosure Under Title 29 U.S. Code Section 626(f)(1)(H).”

You acknowledge that you were provided, beginning on March 29, 2012, a period of
45 days to consider signing a general release of claims in exchange for receipt
of severance benefits from the Company. You agree that changes to the severance
benefits previously offered by the Company and the terms of this Agreement do
not restart the running of the 45-day consideration period previously provided
to you.
•
You have the right to revoke this Agreement within seven (7) days after signing
it. In order for you to revoke this agreement, Amyris must receive a signed
document from you which states that you wish to revoke this Agreement within
seven (7) days after you accepted the Agreement. In the event you do so revoke
it, this Agreement will be null and void in its entirety, and you will not
receive the benefits of it.



This letter, together with the PIIA and Arbitration Agreement, is the full and
final expression of our agreement regarding the termination of your employment
with Amyris, and supersedes all prior discussions or agreements between us
(written or oral) regarding the termination of your employment. This Agreement
cannot be changed or modified, in whole or in part, other than in writing signed
by both you and an authorized representative of Amyris. This Agreement will bind
the heirs, personal representatives, successors and assigns of both you and
Amyris, and inure to the benefit of both you and Amyris, and your and its heirs,
successors and assigns. Any waiver of a breach of this Agreement shall be in
writing and shall not be deemed to be a waiver of any successive breach. For
purposes of construing this Agreement, any ambiguities shall not be construed
against either party as the drafter. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible. This
Agreement shall in all respects be governed by and construed in accordance with
the laws of the State of California (including all matters of construction,
validity and performance), without regard to conflicts of law principles. This
Agreement may be executed in counterparts which shall be deemed to be part of
one original, and facsimile signatures shall be equivalent to original
signatures.


[Remainder of this Page Intentionally Left Blank]

5

--------------------------------------------------------------------------------




To accept this Agreement, please sign and date this letter and return it to
Debra Thompson by May 13, 2012. (An extra copy for your records is enclosed.)








/s/ Julia Tran                    4/5/2012    
Julia Tran             Date
Vice President, Human Resources




Enclosures:
Proprietary Information and Inventions Agreement
Mutual Agreement to Binding Arbitration
Disclosure Under Title 29 U.S. Code Section 626(f)(1)(H)
















By signing this letter, I, James Richardson, acknowledge that I have had the
opportunity to review this Agreement, that I understand the terms of the
Agreement, and that I voluntarily agree to all of the terms in this Agreement.




/s/ James Richardson                4/6/2012        
James Richardson                Date



6